Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although virtual cells and subnetworks in cellular systems is commonly known in the prior art, the independent claims include enough details to differentiate them from the prior art including allocating resources for multiple network slices based on predicted traffic load.  All the claim elements are separately taught in the prior art and each of prior arts teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.  
Zhu (US-20170280467) is the best prior art reference and teaches generic resource allocation for virtual cells in a cellular system.  Allocating resources in general based on traffic forecast is commonly known in the art.  However, in the context of network slices this is not explicitly taught.  US-20170257870 [0036, 39] teaches TE functions tune performance of network slices by predicting behavior of data transmitted with each network slice; no interaction with BS.  US-20150282155 abstract teaches request resources for UE. US-20120157106 [0062] teaches allocating resources for UE based on expected traffic pattern.  US-20150230234 [0019] teaches expected traffic pattern enables eNB to configure UE.  US-20140274064 claim 34.  US-20130040679 [0008, 14].  Us-20080304448 [0011].  US-20050059408 [0095].
Consequently, prior arts Zhu (US-20170280467), Ryu (US-20140204924), Valliappan (US-20140269547), Centonza (US-20180368140), Li (US-20170079059) individually and as a whole do not teach the claim limitation above. The combination of 
Claims 3, 4, 5, 6, 7; 10, 11, 12, 13, 14, 15, 20; 19; 18 depending on claims 1, 8, 16, 17 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW C OH/Primary Examiner, Art Unit 2466